Citation Nr: 1705940	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-05 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for right foot condition.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1983 to July 2002.  This case comes before the Board of Veterans' Appeals (Board) from a Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) rating decision in March 2010.  This case is now before the Houston, Texas RO.

In his March 2011 VA Form 9 substantive appeal, the Veteran requested a Travel Board hearing.  In a July 2016 statement he withdrew the hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First the Board notes that a July 2014 rating decision by the Houston, Texas VA RO, denied the Veteran service connection for a right foot condition and for sleep apnea, and he filed a notice of disagreement in August 2014.  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that these matters are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after the SOC is issued.

Regarding the Veteran's claim of service connection for TBI, although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

VA policy requires that the initial diagnosis of TBI must be made by a physiatrist, a psychiatrist, a neurosurgeon, or a neurologist.  VA M21-1, Part III, Subpart iv, Chapter 3, Section D.2.j.  VA issued a policy letter in July 2016, acknowledging that the specialist must be the individual to perform the TBI examination.  See VA Policy Letter 16-03.  The purpose of this requirement is to "ensure[] that Veterans claiming service connection for TBI receive a comprehensive initial TBI exam to support their claims."  Id. 

The Veteran was provided an initial VA TBI examination in April 2009.  A psychologist conducted the April 2009 examination.  At no other time during the course of the appeal has VA provided the Veteran another examination for TBI. 

The Veteran's representative raised the issue of an inadequate initial examination in the September 2016 appellate brief ("Although an examiner stated there was evidence of TBI at the El Paso VA Medical Center (VAMC) and there was a recommendation for placement on the national register for TBI [the Veteran] has not been examined for TBI by one of the four appropriate specialists required for an evaluation for TBI."  The Board agrees that the examination was not performed in compliance with VA policy, and is therefore inadequate.  A remand is appropriate to provide the necessary re-examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an appropriate SOC addressing the Veteran's claims of service connection for right foot condition and sleep apnea.  He should be advised of the time provided for filing a substantive appeal.  If he timely perfects an appeal in the matters they should be returned to the Board.

2. The AOJ should secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received since June 2014 for TBI, to include El Paso VAMC.  He should also be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received for disability not associated with the record. The AOJ should secure for the record complete clinical records of all such evaluations/treatment from the providers identified. If any records sought are unavailable, the reason for their unavailability must be noted in the record. If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

3. Thereafter, Schedule the Veteran for a TBI examination with an appropriate specialist (a neurologist, psychiatrist, physiatrist, or neurosurgeon).  The entire claims file, including this remand, should be made available to and be reviewed by the specialist performing the examination, and he or she should confirm that such records were reviewed as part of the examination process. 

The examining specialist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  If the Veteran is diagnosed with the residuals of a traumatic brain injury, the specialist should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service. 

The specialist must provide a complete rationale in support of any opinions proffered.  If the specialist is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4. The AOJ should then review the record and readjudicate the claim. If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




